Proceeding pursuant to CPLR article 78 in the nature of prohibition to prohibit the respondents from proceeding with a criminal action entitled People v Bristol, pending in the County Court, Nassau County, under indictment No. 2346/08.
Adjudged that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court-in cases where judicial authority is challenged-acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]; see Matter of Rush v Mordue, 68 NY2d 348, 352 [1986]; Matter of Barton v Griffin, 59 AD3d 615 [2009]). Skelos, J.P., Leventhal, Hall and Austin, JJ., concur.